Case 8:20-cv-01031-JSM-AAS Document 22 Filed 06/14/21 Page 1 of 2 PageID 134




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

AMEDISYS HOLDING, LLC,

            Plaintiff,
v.                                         Case No.: 8:20-cv-1031-JSM-AAS

SAM SIEBU,

           Defendant.
______________________________________/

                                   ORDER

      Amedisys Holdings, LLC (Amedisys) moves the court, under Rule 69 of

the Federal Rules of Civil Procedure and Florida Statutes § 77.01 et seq., to

issue a continuing writ of garnishment against the salary or wages of Sam

Sebiu in the possession or control of his employer, Vitas Healthcare

Corporation. (Doc. 21).

      Judgment was entered against Mr. Siebu and in favor of Amedisys in the

amount of $100,000. (Doc. 12). According to the motion, this debt remains

unpaid. (Doc. 21, p. 1).

      Amedisys’ Motion for Continuing Writ of Garnishment (Doc. 21) is

GRANTED. The Clerk of Court shall issue the writ of garnishment using the

form attached to the motion. (Docs. 21-1). The writ shall include copies of: (1)

the motion, (2) this order, and (3) the judgment (Doc. 12).
Case 8:20-cv-01031-JSM-AAS Document 22 Filed 06/14/21 Page 2 of 2 PageID 135




      ORDERED in Tampa, Florida on June 14, 2021.




cc:
Sam Siebu
28484 Pleasant Bay Loop
Wesley Chapel, FL 33543




                                     2
